Filed 12/7/15 In re J.G. CA2/8
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                DIVISION EIGHT


In re J.G., a Person Coming Under the                                  B263165
Juvenile Court Law.                                                    (Los Angeles County
                                                                       Super. Ct. No. CK57125)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.F.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Tony L.
Richardson, Judge. Affirmed.
         Julie E. Braden, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, Dawyn R. Harrison, Assitant County
Counsel, and Kimberly Roura, Deputy County Counsel, for Plaintiff and Respondent.
                                                      ******
       Father M.F. appeals from the juvenile court’s jurisdictional order assuming
jurisdiction over his eight-year-old stepdaughter J.G. Because jurisdiction was
appropriate based on mother’s conduct, we decline to consider the jurisdictional
findings as to father. Those findings did not prejudice father at disposition; the
juvenile court has terminated jurisdiction; and father showed no potential future
consequences stemming from the jurisdictional findings against him.
                             FACTS AND PROCEDURE
       On September 9, 2014, the Los Angeles County Department of Children and
Family Services (DCFS) filed a juvenile dependency petition. Mother’s adult son was
a former dependent of the juvenile court because of mother’s substance abuse.
Mother’s current male companion, M.F., was found to be J.G.’s presumed father and
we refer to him as father. Mother and J.G. lived in father’s home.
       The petition as subsequently sustained alleged mother “has a ten year history of
substance abuse and is a current abuser of alcohol which renders the mother incapable
of providing regular care of the child. On 07/09/2014 [and] prior occasions in 2014
and 2013, the mother was under the influence of alcohol while the child was in the
mother’s care and supervision. The child’s adult sibling . . . is a former dependent of
the Juvenile Court due to the mother’s substance abuse. Prior Juvenile Court
intervention has failed to resolve the family problems in that the mother continues to
abuse alcohol. The mother’s substance abuse endangers the child’s physical health
and safety and places the child at risk of physical and emotional harm and damage.”
       The petition further alleged mother “and the mother’s male companion, [father,]
have a history of engaging in domestic violence. On prior occasions, the mother’s
male companion pushed the mother in the child’s presence. On prior occasions, the
mother and the mother’s male companion spit on one another. On numerous prior
occasions, the mother’s male companion used demeaning and derogatory language
when referring to the mother in the child’s presence. The mother . . . failed to protect
the child in that the mother allowed the male companion to have unlimited access to
the child. The child’s adult sibling . . . is a former dependent of the Juvenile Court due


                                            2
to the mother’s domestic violence [with someone other than father]. Prior Juvenile
Court intervention has failed to resolve the family problems in that the mother
continues to engage in domestic violence and expose the child to violent conduct.
Such violent conduct on the part of the mother’s male companion against the mother
and the mother’s failure to protect the child endangers the child’s physical health and
safety and places the child at risk of physical harm, damage, danger and failure to
protect.”
       DCFS conducted interviews for purposes of J.G.’s detention. The social worker
reported that on July 10, 2014, J.G. was late for school because mother had been
drinking alcohol. Mother admitted drinking six beers the previous night. Mother
admitted a prior arrest for driving under the influence, but did not remember the date
of the arrest.
       Father reported that mother was drunk approximately three times a week.
According to father, mother became aggressive when she drank alcohol. Father
reported that mother spit on his face and frequently yelled at him. According to him,
mother hit her car’s windshield with a bat and shattered the window. Father reported
that J.G. may have heard her parents argue but they generally do not argue in front of
her. Father had called the police to report mother’s drinking. Father believed that J.G.
was “coached” and would not report mother’s negative conduct.
       J.G. told the social worker that mother took good care of her. She said that
father, not mother, broke the car’s windshield. J.G. reported that mother and father
routinely argue. J.G. observed father kick and push mother. J.G. observed father spit
on mother. J.G. reported that father referred to mother as “pig [and] whore” and used
other profanity when he spoke to her.
       In DCFS’s October 2014 jurisdictional report, the social worker indicated that
mother had been convicted of assault in 2014. Mother reported that most of her
arguments with father concerned her drinking habits. Mother said that they generally
did not argue in J.G.’s presence. Mother reported that she had stopped drinking and
was attending Alcoholics Anonymous meetings.


                                           3
       Father reported that mother was drinking frequently and would often become
intoxicated. Father reported that he was physically incapable of spitting on mother
because he does not produce sufficient saliva. Father denied slapping or kicking
mother. Father acknowledged that J.G. sometimes witnessed his arguments with
mother and (like mother) explained that most of those arguments concerned mother’s
drinking habits.
       J.G. was subsequently interviewed and reported that mother and father no
longer would fight. She initially denied that father referred to mother with derogatory
names, but later admitted that he did.
       In January 2015, DCFS reported that mother enrolled in a substance abuse
program. Mother also tested negative for alcohol six times, although her test results
were diluted twice. Additionally, mother completed a parenting class. Father enrolled
in a parenting education program and a 52-week domestic violence program.
       Following a hearing in which J.G. was the only witness, the juvenile court
sustained the petition as quoted above and found J.G. a dependent of the court. With
respect to disposition, the juvenile court concluded that mother and father could retain
custody of J.G. It concluded that the parents’ issues were “not putting this child in
such a state of harm that she can’t be returned home with sufficient measures in
place.” This appeal followed. While the appeal was pending, the juvenile court
terminated jurisdiction. Its order terminating jurisdiction noted that J.G. had been
released to her parents’ care.
                                    DISCUSSION
       Father argues that no substantial evidence supported the finding that he and
mother engaged in domestic violence subjecting J.G. to the risk of harm. Among other
things, respondent argues that this court should not consider father’s challenge because
jurisdiction was proper based on mother’s substance abuse, which rendered her
incapable of caring for J.G. We agree with respondent and decline to consider father’s
argument, which, even if meritorious, would not result in the reversal of the juvenile
court’s jurisdictional order.


                                            4
       We recently explained the relevant principles: “Because the juvenile court
assumes jurisdiction of the child, not the parents, jurisdiction may exist based on the
conduct of one parent only. In those situations an appellate court need not consider
jurisdictional findings based on the other parent’s conduct. [Citation.] Nevertheless,
we may exercise our discretion to reach the merits of the other parent’s jurisdictional
challenge in three situations: (1) the jurisdictional finding serves as the basis for
dispositional orders that are also challenged on appeal; (2) the findings could be
prejudicial to the appellant or could impact the current or any future dependency
proceedings; and (3) the finding could have consequences for the appellant beyond
jurisdiction.” (In re J.C. (2014) 233 Cal. App. 4th 1, 3-4, italics omitted.)
       Here, it is undisputed that jurisdiction existed based on mother’s substance
abuse. Any decision this court might render on the allegations with respect to father
would not result in the reversal of the juvenile court’s jurisdictional order, the only
order challenged on appeal. (In re I.A. (2011) 201 Cal. App. 4th 1484, 1492.)
       The circumstances of this case do not warrant reaching the merits of father’s
appeal. First, the jurisdictional finding did not serve as the basis for any challenged
dispositional order. J.G. was immediately released to mother and father’s custody and
continues to reside with them now that jurisdiction has been terminated. The findings
did not prejudice father as the juvenile court ordered J.G. released to his care and
terminated jurisdiction. Father demonstrated no potential adverse consequence beyond
jurisdiction. Stated otherwise, father “has not suggested any legal or practical
consequences that might flow from this finding either within or outside the
dependency proceedings.” (In re J.C., supra, 233 Cal.App.4th at p. 4; see In re A.R.
(2014) 228 Cal. App. 4th 1146, 1150 [when jurisdiction is proper as to one parent,
appellate court need not consider whether it is proper as to the other parent].) Because
we find no threatened prejudice to father, and he identifies none, we decline to




                                             5
exercise our discretion to review the jurisdictional findings against him.1 (In re I.A.,
supra, 201 Cal.App.4th at p. 1495.)
                                    DISPOSITION
       The juvenile court’s jurisdictional order is affirmed.




                                                  FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




1      Respondent’s motion to dismiss the appeal is denied.


                                            6